Citation Nr: 1507992	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-07 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a chronic upper respiratory disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

His claim was reopened and remanded by the Board in a November 2012 decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must again remand the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.

Once VA undertakes the effort to provide an examination for a service-connection claim, it must ensure the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Board remanded the Veteran's claim in order to provide him a VA examination and opinion concerning whether any of his chronic respiratory conditions were etiologically related to his active duty service.  The Veteran's VA treatment records document that he has a current diagnosis of asthma.  There is also a question as to whether he suffers from a chronic bronchitis condition.  

He underwent a VA examination in December 2012.  In the resulting report, the examiner does not discuss the Veteran's asthma condition.  Instead, the examination and opinion concern asthmatic bronchitis, which the examiner ultimately determined was an acute condition that was not related to in-service treatment for bronchopneumonia.  As the examiner did not consider the Veteran's documented asthma, the examination is inadequate and he must be afforded a new one.  

Furthermore, the examiner also did not discuss the Veteran's lay statements that he suffered from a bronchitis-like condition in the years following discharge, for which he allegedly received treatment for in Puerto Rico.  The Veteran claims the majority of these records were lost or destroyed as the hospital no longer exists, however there is one such record in the claims file that is stamped November 1976.  It has been translated to English and states that the Veteran received treatment in the clinic since 1971 for "episodes of...cough with bronchitis."  The December 2012 did not consider this record in rendered his opinion.  These statements and the record must be considered by the new VA examiner.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the claims file.  

2. Then, provide the Veteran with a new VA examination regarding his respiratory conditions.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner; such review must be noted in the examination report.  All indicated tests and studies should be performed.

The examiner is first asked to determine if the Veteran currently suffers from a chronic respiratory condition, to include bronchitis and asthma.  If asthma is not diagnosed, the examiner should explain why this is the case.  Notation of the Veteran's VA treatment records, which include asthma diagnoses, should be made.  

For each chronic respiratory condition diagnosed, the examiner should provide an opinion as to whether it is at least likely as not (50 percent or greater probability) that the condition is related to his active military service.  The date of onset of any chronic respiratory condition should be identified if possible.  

The examiner must consider the Veteran's December 1967 in-service treatment for bronchopneumonia, his lay testimony that he experienced respiratory troubles ever since that time, to include treatment in Puerto Rico in the years following discharge, and the 1976 treatment record from Puerto Rico stating that he received treatment for a cough and/or bronchitis since 1971.  

The examiner must provide a detailed rationale for each opinion generated, with citations to the record if necessary.  He/she is reminded that the rationale for an opinion cannot be based on the absence of documented in-service treatment for a disability alone.

3. Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran another SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




